Citation Nr: 1817758	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to basic eligibility for dependents educational assistance (DEA) under 38 U.S.C., Chapter 35.  


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel








INTRODUCTION

Appellant is the son of a veteran, hereinafter referred to as the Veteran, who had active service from January 1969 to November 1971.  The Veteran died in April 2013.  

This appeal is before the Board of Veterans' Appeals (Board) from an April 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied eligibility to DEA benefits for the appellant.  The current agency of original jurisdiction (AOJ) is the VA RO in Phoenix, Arizona.  A claim for DEA benefits was received in April 2014.  


FINDINGS OF FACT

1.  Pursuant to a May 2005 rating decision, the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective March 4, 2005.

2.  The Veteran had a total service-connected disability, permanent in nature as of March 4, 2005.

3.  The appellant was under the age of 26 when the permanent and total disability rating was established. 


CONCLUSION OF LAW

The criteria for basic eligibility for DEA benefits under 38 U.S.C., Chapter 35 effective March 4, 2005 have been met.  38 U.S.C. §§ 3501, 3512, 5113 (2012); 38 C.F.R. §§ 21.3020, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  The Board is granting basic eligibility for DEA benefits, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

DEA Benefits

For the purposes of educational assistance under 38 U.S.C. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3501, 3510 (2012); 38 C.F.R.		 §§ 3.807(a), 21.3021 (2017).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C. § 5113.

The appellant generally contends that he is entitled to basic eligibility for DEA benefits under 38 U.S.C., Chapter 35.  The appellant contends that the Veteran (the appellant's father) was permanently and totally disabled prior to his death in April 2013.  In a July 2014 substantive appeal (on a VA Form 9), the appellant contended that the Veteran should have been deemed permanently disabled prior to his death.  The appellant contended that VA's failure to follow up on the Veteran's disability status resulted in the "temporarily" disabled determination not being made permanent.  The appellant contended that the Veteran's PTSD continued to worsen until his death in April 2013.  See also May 2014 notice of disagreement.

In a May 2005 rating decision, the RO granted a 70 percent increased disability rating for the service-connected posttraumatic stress disorder (PTSD) and a TDIU, effective March 4, 2005.  May 2005, January 2007, and May 2009 rating decisions each indicated that, since there was a likelihood of improvement, the assigned (70 percent) rating for PTSD was not considered permanent and was subject to future review examination.  No review examination was scheduled after the May 2009 rating decision prior to the Veteran's death in April 2013.   

Basic eligibility to DEA benefits has been established from April [REDACTED], 2013 - the date of the Veteran's death.  The grant of basic eligibility to DEA benefits was based on a finding that the Veteran, at the time of death in April 2013, had a total service-connected disability, permanent in nature.  See May 2013 rating decision.  The appellant was denied DEA benefits because he was over the age of 26 in April 2013 when basic eligibility to DEA benefits was granted.  

After a review of the evidence of record, the Board finds that the Veteran had a permanent total disability from March 4, 2005, the effective date of the TDIU.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340(b) (2017).  

In a February 2005 private psychological evaluation report, Dr. A.M. opined that the Veteran was totally and permanently psychologically disabled based on the service-connected PTSD.  Dr. A.M. indicated that there were no viable prospects for the Veteran returning to competitive employment at that time.  

In a December 2006 VA examination report (associated with a review of the severity of the service-connected PTSD), the VA examiner opined that the Veteran was permanently and totally disabled.  The VA examiner noted that, because of the Veteran's checkered work history and the fact that he has not worked for the previous four to five years, he was considered unemployable with a poor prognosis for significant improvement.  In a May 2009 VA examination report (associated with a review of the severity of the service-connected PTSD), the VA examiner opined that it is more likely than not that, as he ages, the Veteran will have increasing difficulty handling the symptoms of PTSD.  The VA examiner indicated that the Veteran's prognosis was poor.

The Board finds that the evidence reflects that the Veteran had a permanent total disability from March 4, 2005, the effective date of the award of TDIU.  The Veteran was granted TDIU (in May 2005) due to impairments associated with the service-connected PTSD.  The evidence shows that the impairment caused by the PTSD was reasonably certain to continue throughout the life of the Veteran, including the fact that the impairment due to the PTSD continued steadily from 2005 to 2013 (approximately eight years).  Multiple doctors opined that the Veteran was totally and permanently disabled based on the service-connected PTSD.  See February 2005 private psychological evaluation report, December 2006 VA examination report.  Based on the above, the Board finds that an effective date of March 4, 2005 for the grant of basic eligibility for DEA benefits is warranted.  38 U.S.C. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.    

Further, because the Veteran was not in receipt of a total disability rating prior to March 4, 2005 and the evidence does not reflect any basis other than the TDIU for which basic eligibility for DEA benefits would be warranted, entitlement to basic eligibility to DEA benefits cannot be granted prior to this date.  

Finally, a child's period of eligibility for Chapter 35 benefits may begin after his or her eighteenth birthday if the VA "first finds" that the Veteran has a total disability permanent in nature after the child's eighteenth birthday, but before her or his twenty-sixth birthday.  38 C.F.R. § 21.3041(a)(2), (b)(2) (2017); see also 38 C.F.R. §§ 21.3021(s), 21.3041(b)(2)(ii) (2017) (reflecting that the term "first finds" means either the effective date of the total disability rating, or the date VA first notifies the Veteran or appellant of that rating, whichever is more advantageous to the child).  
The evidence of record reflects that the Veteran turned 26 years of age in July 2012.  As such, pursuant to this decision, the appellant was over the age of 18 but under the age of 26 at the time basic eligibility to DEA benefits has been established.   


ORDER

Basic eligibility for DEA benefits under 38 U.S.C., Chapter 35 effective March 4, 2005 is granted.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


